United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1999EA
                                   _____________

Jimmy Hampton,                       *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Kenneth S. Apfel, Commissioner of    *     [UNPUBLISHED]
Social Security,                     *
                                     *
                   Appellee.         *
                               _____________

                            Submitted: November 20, 1998
                                Filed: November 27, 1998
                                 _____________

Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                          _____________

PER CURIAM.

      Jimmy Hampton appeals the district court's grant of summary judgment
upholding the Commissioner's decision to deny Hampton disability insurance benefits
and supplemental security income. Having carefully reviewed the administrative record
and the parties' submissions, we conclude that no error of fact or law appears and that
an opinion would lack precedential value. We thus affirm the judgment of the district
court without further discussion. See 8th Cir. R. 47B.

      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-